TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-01-00728-CV


Lynn Allen Nobles, Appellant

v.

Security State Bank and Trust, Appellee




FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
NO. 12,192-A, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING





	The parties have filed a joint motion informing this Court that they have agreed to
dismiss the appeal and requesting that this Court enter an order dismissing the appeal.  The joint
motion to dismiss the appeal is granted.  


  
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed On Joint Motion
Filed:   May 2, 2002
Do Not Publish